UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF CALIFORNIA
2500 Tulare Street, Room 1501
Fresno, CA 93721

ORDER AND RECEIPT FOR TRIAL EXHIBITS
CASE NUMBER: = 1:14-cv-01889-DAD-JLT
CASE NAME: C&C Properties, Inc. et al y. Shell Pipeline Company, et al
Pursuant to Local Rule 138(f), the Court orders that custody of all exhibits used, referenced and/or
admitted at trial be returned to the party who initially marked the exhibit, irrespective of who
used, referenced or admitted the exhibit at trial. The parties shall retrieve the original exhibits
from the Courtroom Deputy following the verdict in the case. Joint Exhibits will be returned to

Plaintiff unless otherwise agreed to by the parties in writing or on the record.

The parties” counsel shall retain possession of and keep safe all exhibits until final judgment and
all appeals are exhausted or the time for filing an appeal has passed.

IT IS SO ORDERED.

Dt A Dua

DISTRICT JUDGE

Dated: June 14, 2019

 

DATE EXHIBITS RETURNED: June 14, 2019

 

Plitf Attorney: Thomas Vogele

Pitf Attorney wom Liab

DATE EXHIBITS RETURNED: June 14 ‘os

 

Deft Attorney: Kevin Day

OC) C2
Deft Attorney Signature:
This document certifies that the above eo were returned.

Date: June 14, 2019 Cane} mp

JAM (TH ORP
JAM TAC Clerk

 
